Title: To Thomas Jefferson from Nathaniel Cutting, 21 January 1792
From: Cutting, Nathaniel
To: Jefferson, Thomas


          Cape François, 21 Jan. 1792. He regrets to report that the flattering prospect of a return to tranquillity in the Northern District “has been recently obscured by unexpected depredations of the Insurgents.” For the past fortnight “those remorseless Savages” have amused themselves by burning the ripe cane fields in that area. This has revived melancholy memories of the conflagration that destroyed many valuable buildings on those plantations and dampened the spirits of planters who had hoped to salvage part of the sugar crop, “which would have relieved their immediate wants; but through the unaccountable delay of the expected assistance from France, this resource is now cut off, and the disappointed planters must submit to a greater degree of humiliation than they had any previous idea of.” The failure of aid from France to arrive has emboldened the rebellious slaves and led them to believe that France abandons the colony. The week before they destroyed every habitation in St. Susanne, which had been spared in the past because it was inhabited almost exclusively by free people of color. Last Saturday or Sunday a group of insurgents surprised an advanced post near Fort Dauphin held by an officer of the Regiment du Cap and fifty men. By the time M. Touzard, the commandant in that area, arrived with reinforcements, he found “the dead Bodies of the Officer and forty  five of the men, in the Redoubt, stripped naked and mangled in a most horrid manner.” Touzard immediately retreated to Fort Dauphin and informed the government that he could not hold it unless he was quickly reinforced by two to three hundred men. On Sunday last “the victorious Insurgents burnt the Parishes of Ouanaminthe and Mirabarou, and it is said, every other Habitation quite to Fort Dauphin. Thus about sixty Sugar Plantations and two hundred and twenty of Coffee are added to the Catalogue of those destroyed.”—Last Wednesday two of the National Commissaries visited each American vessel in this port and asked for the assistance of twenty men to act as cannoneers at Fort Dauphin. Many captains agreed to permit their sailors to volunteer for this duty, and yesterday a party of twenty-one sailors, led by Mr. Riley of Connecticut, set off for Fort Dauphin. Two hundred French sailors are said to have gone there at the same time.—The latest accounts from other parts of the colony mention no new occurences. “An evident coolness between the Legislative and Executive Departments increases daily, which cannot but be detrimental to the general Interest of the Colony. It is my opinion that nothing can effectually recover this Colony from its present distracted state and settle its tranquility on a permanent Basis, but a new Commander in chief of great Capacity with a very respectable Body of Troops, who will not mingle in the political disputes of the Colonists, but by giving one Party a decided preponderance will annihilate all others.”
        